Case 0:20-cv-62261-KMM Document 1-2 Entered on FLSD Docket 11/05/2020 Page 1 of 3

Case Number: CACE-20-006820 Division: 12
Filing # 106387475 E-Filed 04/22/2020 12:06:38 PM

IN THE CIRCUIT COURT OF 15TH
JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA

CASE NUMBER:

MAXINE REED,
Plaintiff,

vs.

WALMART INC.,

Defendant.

 

COMPLAINT FOR DAMAGES
COMES NOW the Plaintiff, MAXINE REED, by and through her

undersigned attorney and sues the Defendant, and allege as follows:

1) This is an action for damages in excess of $30,000.00.

2) At all times material hereto, Plaintiff, MAXINE REED is a
resident and citizen of Broward County, Florida, and is over the
age of eighteen (18) years, and is otherwise sui juris.

3) At all times material hereto, Defendant, WALMART INC. is a
corporation, duly authorized to do and doing business in the State
of Florida.

4) At all times material hereto, Defendant, WALMART INC.,
owned, controlled, possessed, and maintained the property located

at 5001 N Federal Hwy, Pompano Beach, FL 33064.

*** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 04/22/2020 12:06:36 PM.****

 
Case 0:20-cv-62261-KMM Document 1-2 Entered on FLSD Docket 11/05/2020 Page 2 of 3

5) At all times material hereto, Plaintiff, MAXINE REED, was
rightfully on the premises as an invitee.

6) On or about the 20th day of June, 2018, the Plaintiff,
MAXINE REED was at the WALMART INC , located at the above
address. At said time and place, the Defendant, WALMART INC. owed
to the general public and to the Plaintiff, MAXINE REED, in
particular, the duty of keeping its premises in a reasonably safe
condition so that persons such as Plaintiff, MAXINE REED, would
not be injured on said premises.

7) The Defendant, WALMART INC., breached its duty to the
Plaintiff in the that the Defendant, its employees, servants or
agents, while acting in the course and scope of their
employment,created and/or allowed to be created a dangerous and
defective condition, to wit; improperly stacked laundry baskets,
creating a dangerous condition, which caused the Plaintiff,
MAXINE REED, to be struck when said baskets fell from the shelves
above, thereby injuring herself.

8) The Defendant, WALMART INC., knew or should have known of
said dangerous and defective condition; and failed to warn the
general public, or the Plaintiff, MAXINE REED, in particular, of
any danger or, in the alternative, the Defendant allowed said
dangerous and defective condition to exist for a length of time
sufficient in which a reasonable inspection would have disclosed

such condition.

 
Case 0:20-cv-62261-KMM Document 1-2 Entered on FLSD Docket 11/05/2020 Page 3 of 3

9) As a direct and proximate result of the aforesaid
negligence of Defendant, WALMART INC., Plaintiff, MAXINE REED,
was injured in and about her body and extremities, suffered pain
and mental anguish therefrom, was required to and did receive
medical care, treatment, and related expenses as a result of her
injuries, suffered great pain and will continue permanently to
suffer great pain, and has suffered and sustained permanent
injury within a reasonable degree of medical probability and/or
aggravated a pre-existing injury or condition thereto; and said
injuries are either permanent or continuing in their nature, that
her working ability was impaired and he suffered a resultant loss
of earnings, and will suffer such losses and impairments in the
future, as well as conditions not yet diagnosed; that all of said
injuries were caused solely by the negligence and carelessness of
the Defendant herein.

WHEREFORE, Plaintiff demands judgment for compensatory
damages, costs against the Defendant and a trial by jury of all
issues triable in this cause.

DATED this 22 day of April , 2020.
EVAN R. KRAKOWER, P.A.
Attorney for the Plaintiff
10061 NW 1 Court
Plantation, FL 33324
PHONE: (954) 474-4244
FAX: (954) 474-4245

E-~service: EvanRKrakowerPA@yahoo.com
Cun kr Jam
By:

EVAN R. KRAKOWER
FL BAR NO: 312894

 

 
